NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MICHAEL HAGAN, DOC #18547,                    )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-3524
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Neil A. Roddenberry, Judge.

Michael Hagan, pro se.




PER CURIAM.


              Affirmed.



NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.